-----   -------   ---   --------   ---   ----




                                                                                                   FILED
                              UNITED STATES DISTRICT COURT                                         JUN- 7 2012
                              FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia
MICHAEL ANTHONY WEBB,                          )
                                               )
                        Plaintiff,             )
                                               )
        v.                                     )
                                               )
                                                       Civil Action No.
                                                                                  12 0923
CENTRAL INTELLIGENCE                           )
AGENCY,                                        )
                                               )
                        Defendant.             )


                                     MEMORANDUM OPINION



        This matter comes before the Court on review of the plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.


        Plaintiff allegedly has been "subjected to Conspiritorial [sic] Racial Hatred Activity,"

Com pl. at 1, at the hands of Central Intelligence Agency and Sony Pictures Entertainment

personnel, see id. at 2. Among other actions, unidentified individuals have tried "to kill him ...

by injecting him with deadly viruses;" they have "suffocate[ed] him to install mini bugs inside

him;" and they have used "satellites to laser him, and to shock him, and also to static charge

him." !d. For these and other injuries, plaintiff"urgently demand[s] Emergency Relief by any

means necessary, to prevent him from being subjected to the above described conspiratorial

racial hatred activity." !d. at 4.


        The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. §§ 1915(e)(l )(B), 1915A(b)(1). In Neitzke v.




                                                   1
Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to

dismiss not only claims based on an indisputably meritless legal theory, but also claims whose

factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall

into the category of cases whose factual contentions are clearly baseless. !d. at 328. The trial

court has the discretion to decide whether a complaint is frivolous, and such finding is

appropriate when the facts alleged are irrational or wholly incredible. Denton v. Hernandez, 504

U.S. 25, 33 (1992).


        The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed the plaintiff's complaint, the Court concludes that what

factual contentions are identifiable are baseless and wholly incredible. For this reason, the

complaint is frivolous and must be dismissed. See 28 U.S.C. § 1915(e)(l)(B).


        An Order consistent with this Memorandum Opinion is issued separately.




                                              United States District Judge
DATE:    s I-> (I{~




                                                 2